Citation Nr: 1702233	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1980 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 Supplemental Statement of the Case issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In September 2011, the Board found that the issue of entitlement to TDIU had been raised by the record, and the issue was remanded for further development pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran's claim was denied by the Board in a February 2014 decision.  Subsequent to that denial, the Veteran appeal his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Remand (JMR), which determined that the Board failed to provide a sufficient statement of reasons or bases in its denial of TDIU, the Court issued an Order in October 2014 vacating the Board's February 2014 determination.  In November 2014, the Board remanded the Veteran's claim for additional development in accordance with the JMR.

The Board again denied the Veteran's claim in an August 2015 decision.  Thereafter, the Veteran once again appealed the Board's decision to the Court.  While a May 2016 JMR found that the Board failed to provide adequate reasons and bases, the Board, in a November 2016, remanded this matter for a video conference hearing in accordance with his August 2016 request; without addressing the issues raised in the May 2016 JMR.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2016, the Board remanded this matter in order to provide the Veteran with a video conference in accordance with his August 2016 request.  A review of the record indicates that the Veteran has not provided a video conference hearing.  The case was inexplicably recertified to the Board eleven days after the Board decision.  Therefore, this matter must be remanded in order to ensure compliance with the Board's previous remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video conference in accordance with his August 2016 request.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

